                         AMENDED TENTATIVE RULING

                    ISSUED BY JUDGE LOUISE DECARL ADLER


Debtor:        MARGARITO VASQUEZ SANCHEZ

Number:        18-01740-LA13

Hearing:       02:00 PM Thursday, December 20, 2018

Motion:    MOTION FOR RELIEF FROM STAY, RS # AT-1 .00 FILED BY KRISTIN A.
ZILBERSTEIN ON BEHALF OF DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
CERTIFICATE TRUSTEE ON BEHALF OF BOSCO CREDIT II TRUST SERIES 2010-1

Motion for Relief from Stay GRANTED. According to status report of counsel for
Deutsche Bank, Debtor "is not being evaluated for a loan modification and has never requested
a loan modification evaluation." Court does not appreciate debtor misrepresenting her status
to this Court.

If counsel for the debtor is prepared to accept this tentative ruling, he should inform counsel for
Deutsche Bank and appearances will be excused. In that event counsel will be awarded the
guideline fee for his services. 
